972 So. 2d 169 (2007)
Andrzej MADURA, Petitioner,
v.
FULL SPECTRUM LENDING, INC., et al., Respondents.
No. SC06-999.
Supreme Court of Florida.
December 6, 2007.
Andrzej Madura, pro se, Bradenton, FL, for Petitioner.
William P. Heller and Kimberly A. Leary of Akerman Senterfitt, Fort Lauderdale, FL, for Respondents.
PER CURIAM.
We initially accepted jurisdiction to review the unpublished order of the Second District Court of Appeal dismissing Madura's *170 petition for writ of certiorari in Madura v. Full Spectrum Lending, Inc., 926 So. 2d 1283 (Fla. 2d DCA 2006). Review was initially granted based on alleged express and direct conflict with Hall v. Wojechowski, 312 So. 2d 204 (Fla. 4th DCA 1975). Upon further consideration, we have determined that we should exercise our discretion to discharge jurisdiction in this cause. Accordingly, jurisdiction is discharged and this review proceeding is hereby dismissed.
It is so ordered.
WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
LEWIS, C.J., dissents.